367 F.2d 227
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BUILDING SERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL NO. 105, Respondent.
No. 8399.
United States Court of Appeals Tenth Circuit.
October 11, 1966.

Elliott C. Lichtman, Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Glen M. Bendixsen, Washington, D. C., Atty., on the brief), for petitioner.
Philip Hornbein, Jr., Denver, Colo. (Roy O. Goldin, Denver, Colo., with him on the brief), for respondent.
Before LEWIS, BREITENSTEIN and HICKEY, Circuit Judges.
LEWIS, Circuit Judge.


1
The National Labor Relations Board seeks enforcement of its order that the respondent Union, among other things, shall cease and desist from "threatening, coercing, or restraining Denver U. S. National Bank, or any other person engaged in commerce or in any industry affecting commerce, where an object thereof is to force or require Denver U. S. National Bank, or any other person, to cease doing business with Industrial Janitorial Service, Inc." The order followed determination by the Board that the Union had engaged in an unfair labor practice in violation of section 8(b) (4) (ii) (B) of the National Labor Relations Act,1 by participation in peaceful secondary picketing of the Denver U. S. National Bank while engaged in a primary labor dispute with Industrial Janitorial Service, Inc. The Union resists enforcement and contends that its activities were not prohibited under the Act and that, additionally, the order of the Board is too broad. The evidentiary facts are not in dispute.


2
The Denver U. S. National Bank is engaged in the general banking business and occupies a four story building in downtown Denver. Beginning October 31, 1963 Janitorial Service began performance of a contract with the Bank to provide cleaning services at the Bank building. These services were performed by fifteen to seventeen employees of Janitorial Service working from 6:15 p. m. to 10:00 p. m. on Monday through Thursday and from 1:00 p. m. until 5:00 p. m. on Sundays. With few exceptions, the Bank's employees began work between 7:00 and 8:00 a. m. and quit between 4:00 and 6:00 p. m.


3
Beginning on February 26, 1964, and continuing until March 12, 1964, the Union distributed handbills at the Bank's premises between the hours of 10:00 a. m. and 3:00 p. m. The handbills were headlined as a "notice to the public" and protested that the janitorial work in "this bank building" was being performed by Janitorial Service who refused to pay its employees "a living wage." The handbills also stated that the respondent Union had no dispute with any person, firm or corporation other than Industrial Janitorial Service, Inc. On March 2, 1964, the pedestrian and motor entrances to the Bank were picketed by persons carrying signs with the legend:


4
Industrial Janitorial Service, Inc. refuses to pay its employees a living wage.


5
This picketing continued until March 12. At no time were the offices of Janitorial Service picketed nor did the respondent Union approach its management or employees.


6
Although the respondent Union emphatically states that the Board order is in complete disregard of the decision of the Supreme Court in NLRB v. Fruit and Vegetable Packers and Warehousemen, Local 760, 377 U.S. 58, 84 S.Ct. 1063, 12 L.Ed.2d 129 (Tree Fruits), we find the contention to lack merit. In Tree Fruits, the Supreme Court concluded that the 1959 amendments to the National Labor Relations Act were intended by Congress to proscribe peaceful union activity only where experience had shown the activity to be one of those "isolated evils" not otherwise protected by the First Amendment. Broadly stated, the evil to which the 8(b) (4) amendments are directed is secondary union activity which does not encompass some direct action against the primary antagonist, whether that antagonist be an employer or a rival union. Local 761, International Union of Electrical, Radio and Mach. Workers v. NLRB, 366 U.S. 667, 81 S.Ct. 1285, 6 L.Ed.2d 592; National Maritime Union of America v. NLRB, 2 Cir., 342 F.2d 538; Seafarers International Union, etc. v. NLRB, 105 U.S.App.D.C. 211, 265 F. 2d 585. Thus, as in Tree Fruits, where peaceful picketing on the premises of a neutral employer can be identified, at least partially, as direct action against the primary party with whom the union has a dispute, it is not proscribed by section 8(b) (4) of the Act. In the case at bar, however, the union activity was directed in time and space so as to avoid the premises of Janitorial Service and to avoid the time when its employees were rendering services upon the premises of the Bank. In contrast with Tree Fruits, the picketing did not follow a product (or service) so as to continue as a primary dispute, but was specifically divorced from the primary employees' activities and thrust directly at the Bank's physical properties, its employees and customers, and during banking hours only. While in proper consumer picketing the customers of the secondary employer may recognize and honor the protest of the picketer, he may also continue to do business with the secondary employer. The dispute, although extended, remains with the primary employer. Here it does not. The primary employer cannot be reached except through the Bank when the picketing activities are so directed. Generally, the very existence of a picket line is an appeal to the public and to other employees not to enter the picketed premises, notwithstanding printed declarations that the primary dispute is with another party who is not present. Superior Derrick Corp. v. NLRB, 5 Cir., 273 F.2d 891, 895, cert. denied 364 U.S. 816, 81 S.Ct. 47, 5 L. Ed.2d 47, and authorities cited therein. Any softening effects that respondent's limiting declarations set out in the picketing legend might have had on the Bank's patrons and tradesmen were surely minimized by the fact that the picketing occurred only at the Bank premises and only during regular banking hours when both the primary employer and his employees were scheduled to be absent. Also, respondent's failure to make an effort to seek out the primary employer or his employees in the first instance belies any assertion that the Bank was not at least one of the immediate targets of the picketing. As the synopsis of legislative history in the Tree Fruits opinion demonstrates, 377 U.S. at 62-71, 84 S.Ct. 1063, the conduct of a labor organization such as is involved here is precisely the type of "isolated evil" to which section 8(b) (4) (ii) (B) is directed.


7
Nor can respondent avoid the legal implications and consequences of its coercive acts simply by calling attention to its failure to achieve observable coercive results. Lack of evidence of specific unlawful intent by the Union is not fatal to the Board's decision where the Union's conduct carries its own indicia of intent sufficient to place it within the Board's prerogative of balancing the legitimate interests of labor and management in furtherance of the general purpose of the Act. NLRB v. Erie Resistor Corp., 373 U.S. 221, 83 S.Ct. 1139, 10 L.Ed.2d 308. And compare NLRB v. Brown, 10 Cir., 319 F.2d 7, aff'd 380 U.S. 278, 85 S.Ct. 980, 13 L.Ed.2d 839. The Board could well conclude that the Union's picketing was not in fact informational in nature nor directed, or intended to be directed, to the general public.


8
Finally, respondent complains that the Board's order is unduly broad in scope in that it prohibits future unlawful conduct not only against the Denver U. S. National Bank but also against "any other person engaged in commerce or in any industry affecting commerce." In the exercise of its wide discretion, the Board is free to formulate an order which prohibits similar unlawful conduct if in its judgment the gravity of the specific violation demonstrates contemptuous disregard2 for a mandate of the National Labor Relations Act. NLRB v. International Union of Operating Engineers, Local 571, 8 Cir., 317 F.2d 638, 643-644, and authorities cited therein. In view of the record as a whole and of the fact that an order confined solely to action against the Bank could expose other parties with whom Janitorial Service does business to similar secondary pressures, International Brotherhood of Electrical Workers, etc. v. NLRB, 341 U.S. 694, 705-706, 71 S.Ct. 954, 95 L.Ed. 1299, we find no abuse of the Board's discretion.


9
The order will be enforced.



Notes:


1
 As amended by the Labor-Management Reporting and Disclosure Act of 1959 (Landrum-Griffin Act) § 704(a), 73 Stat. 542, 29 U.S.C. § 158(b) (4) (ii) (B), and which reads in pertinent part as follows:
"It shall be an unfair labor practice for a labor organization or its agents * * * to threaten, coerce, or restrain any person engaged in commerce or in an industry affecting commerce, where in either case an object thereof is * * * forcing or requiring any person * * * to cease doing business with any other person * * *."


2
 The Union contended unsuccessfully before the Trial Examiner that there was no proof of Union responsibility for the picketing, a contention that might strain any presumption of a desire to cooperate in obtaining labor harmony